Citation Nr: 1107599	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L5-S1 due to a back injury.

2.  Entitlement to service connection for radiculopathy of the 
left lower extremity due to a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1991 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for degenerative disc 
disease of the low back and for radiculopathy of the left lower 
extremity due to a back injury in service. 

The record shows that in July or August 2002 a private physician 
referred the Veteran for an orthopedic consultation.  While the 
records of the subsequent treatment have been obtained, the 
records of the referring private physician have not. 

Also, the VA examiner's opinion on examination in March 2007 does 
not account for significant facts of the case, namely, the 
Veteran's complaint of back pain after an injury in October 1993 
in service.  

Therefore, further development under the duty to assist is 
needed. 






Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Dr. Andrea Andrews, pertaining 
to the onset of low back, radiating to the 
left lower extremity, in July 2002. 

2. Afford the Veteran a VA orthopedic 
examination to determine:

Whether is it more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current degenerative 
disc disease at L5-S1 with radiculopathy 
to the left lower extremity, first 
document after service by MRI in August 
2002, is related to back pain in October 
1993, when the Veteran attempted to lift a 
deck hatch, or to back pain in May 1995, 
after bending over to tee up a golf ball, 
which are documented in the service 
treatment records.  

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the in-service back events 
are not more likely than any other to 
cause the Veteran's current low back 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

3.  After the requested development is 
completed, adjudicate the claims of 
service connection.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


